In the first proceeding: Order affirmed, without costs, on the opinion at the Appellate Division.
In the second proceeding: Order affirmed, without costs, in the following memorandum: The principles laid down in Matter of *837Huie (Fletcher) (2 N Y 2d 168) with regard to the scope of judicial review of awards in Water Supply Act proceedings are no longer fully viable. The Appellate Division now has the power to modify an award as well as confirm or reject it. Thus, the court may re-evaluate the record and make its own findings. Since the new facts found by the Appellate Division are in accord with the weight of the credible evidence, the order appealed from should be affirmed.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bebgan, Keating, Bbeitel and Jasen.